Case 4:20-mj-00312 Document 1 Filed on 02/14/20 in TXSD Page 1 of 3

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

 

Southern District of Texas

David J. Bradley, Clerk of Court

 

 

 

United States of America )
v. )
) Case No. oy
FRANCIS OKULA BAHATI H 2 Q - U 4 | 2 M
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 03/08/2015 inthe county of - Walker in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 18 Section 1073 Unlawful Flight to Avoid Prosecution

This criminal complaint is based on these facts:

Please see attached Affidavit.

@ Continued on the attached sheet. d |:
. EP ee

Comp pnt 's signature

James Hopp, FBI Special Agent

Printed name and title

 

Sworn to before me and signed in. my presence.

Date: TZ! Y -t0 C 4 [Na

Judge’s signature

City and state: Houston, texas Andrew M. Edison, U.S. Magistrate Judge

Printed name and title

 

 
Case 4:20-mj-00312 Document 1 Filed on 02/14/20 in TXSD Page 2 of 3

AFFIDAVIT

"|, James D. Hopp, Special Agent (SA) with the Federal Bureau of Investigation (FBI) - Houston
Division/Bryan Resident Agency, Bryan, Texas, being duly sworn, declare that the following is true and
correct to the best of my knowledge:

1.

| have been employed as a Special Agent with the FBI since March 2004. During my time in
the FBI | have conducted all types of criminal investigations involving numerous offenses, to
include white collar, narcotics, violent crime/gang, firearms and fugitives, among others.

This affidavit is made in support of obtaining a warrant for Unlawful Flight to Avoid
Prosecution, Title 18, United States Code, Sections 1073. Said warrant is requested in order
to apprehend FRANCIS OKULA BAHATI, 39 years old, date of birth April 12, 1980, who fled to
Kenya and was charged in Walker County, Texas with Sexual Assault of a Child/Second
Degree Felony (Texas Penal Code 22.011(a)(2).

This Affidavit is being submitted for the limited purpose of securing an arrest warrant and
not every detail of the investigation is included in this Affidavit. | have set forth only the
facts | believe are necessary to establish probable cause to believe that BAHATI has
committed the aforementioned actions.

On December 29, 2014, Rose Soy met with investigators of the Huntsville Police Department
in reference to her 16-year-old daughter, Wendy (pseudonym) being sexually assaulted by
BAHATI, on November 20, 2014. Soy stated that Wendy had told her that BAHATI had
picked her up on November 20, 2014, where he took Wendy to his residence and forced her
to have intercourse. Soy was informed by Wendy about the incident after learning Wendy
was pregnant. Soy also learned BAHATI provided Wendy with his credit card information,
and Wendy had placed an internet order for abortion pills.

On March 2, 2015, Investigators set up an interview with BAHATI at the Huntsville Police
Department. On this same date, Soy came to the Police Department and stated that BAHATI
had contacted her and thanked her for helping him. BAHATI stated he was contacted by the
police and that he was going to kill himself because he had nothing to say. BAHATI later
arrived at the Police Department and was interviewed by Investigators. BAHAT! denied that
he had intercourse with Wendy and when questioned more thoroughly, BAHATI became ill
and requested the interview be terminated.

On March 5, 2015, Huntsville Police obtained a search warrant for BAHATI’s DNA. BAHATI
later arrived at the Police Department where the search warrant was executed and
BAHATI’s DNA was obtained.

On March 9, 2015, an unnamed anonymous source came to the Huntsville Police

_ Department and informed Investigators BAHATI had fled the country and returned to Kenya,

 
Case 4:20-mj-00312 Document 1 Filed on 02/14/20 in TXSD Page 3 of 3

Africa. The source stated BAHATI had admitted he was having sexual relations with Rose
Soy and her daughter.

8. On March 10, 2015, the Department of Homeland Security verified BAHATI had left
Houston/Bush Intercontinental Airport on March 8, 2015, via a one-way ticket on United
Flight 936, to Washington D.C., thru Zurich, Switzerland, to Kenya, Africa.

9. On March 25, 2015, Investigators were informed Wendy would be carrying the child to
term. The investigation was temporarily suspended until the child was born and a DNA
could be obtained.

-10. On August 31, 2015, Investigators obtained a known DNA sample from Wendy as well as
from the newborn child.. The samples were sent to a lab at the University of North Texas
Health Science Department for comparison to BAHATI’s known sample.

11. On February 25, 2016, a Walker County Grand Jury indicted BAHATI for Sexual Assault of a
Child/Second Degree Felony (Texas Penal Code 22.011 (a)(2).

12. On March 4, 2016, a capias warrant for Sexual Assault of a Child was issued for BAHATI by
Walker County 12th District Court Judge Donald Kraemer, with a bond of $7,500.00 and full
extradition. :

13. On November 16, 2015, obtained the DNA results and it was determined (BAHATI) cannot
be excluded as the biological father of the child. Additionally, 99.99992%of the male
_ population is excluded from the possibility of being the father of the child.

14. In June 2018, the Huntsville Police Department and Walker County District Attorney's Office
reaffirmed the desire to prosecute BAHATI and requested the FBI assistance in locating and
arresting BAHATI.

15. Based on all the aforementioned information in this affidavit, AFFIANT respectfully submits
that there is probable cause to believe that BAHATI has committed violations of Title 18,
United States Code, Section 1073, Unlawful Flight to Avoid Prosecution.

 

Subser tbee/ cu! such FY
(ere HC on Feber 1% 2020

Zo
[Ex
foe

SOA
Lhivea Sreres Ho, Uprere U4 ©

 
